Citation Nr: 9929959	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-32 643A	)	DATE
	)
	)



THE ISSUE

Whether a June 1990 decision by the Board of Veterans' 
Appeals (Board), denying service connection for post-
traumatic stress disorder (PTSD), should be revised or 
reversed on the grounds of CUE (clear and unmistakable 
error).



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) seeking the Board's review of whether a June 
1990 decision by the Board, denying service connection for 
PTSD, should be revised or reversed on the grounds of CUE.

2.  The Board received notice on September 1, 1999, that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW


Such motion having been withdrawn, a motion seeking the 
Board's review of whether a June 1990 decision by the Board, 
denying service connection for PTSD, should be revised or 
reversed on the grounds of CUE should be dismissed.  Board of 
Veterans' Appeals Rule of Practice 1404(f), 38 C.F.R. 
§ 20.1404(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Board of Veterans' Appeals Rule of Practice 1404(f), 38 
C.F.R. § 20.1404(f), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists 
in that decision.  Inasmuch as the motion for CUE review in 
this case has now been withdrawn, the motion should be 
dismissed, without prejudice to refiling, as provided by Rule 
1404(f).




ORDER

The motion is dismissed without prejudice to refiling.


		
	J. E. Day
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.





